Order reversed, with ten dollars costs and disbursements, and proceeding remitted to the Special Term to fix a day when the defendant shall appear for examination under the order granted by Mr. Justice Kapper on May 9, 1914, which examination is limited to the negotiation and agreement under *902which the loan to plaintiff was made and the actual amount of said loan, in which particular said order of Mr. Justice Kapper is hereby modified. No opinion. Carr, Rich and Stapleton, JJ., concurred; Burr and Thomas, JJ.,, dissented.